Appeal by employer and carrier from an award of the State Industrial Board. Claimant had been a foreman for the employer for over forty years. Due to lack of work he had not worked the whole of the year immediately preceding the accident. In fixing the average weekly wage the State Industrial Board proceeded pursuant to subdivision 3 of section 14 of the Workmen’s Compensation Law, as neither subdivision 1 nor subdivision 2 was applicable, claimant being a five-day worker. The evidence in the case sustains the award. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.